Cite as 2015 Ark. App. 200

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. E-14-643


DAVID GREEN                                     Opinion Delivered   MARCH 18, 2015
                             APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2014-BR-01735]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and FIVE J
ELECTRIC, INC.                                  REVERSED AND REMANDED
                    APPELLEES



                              CLIFF HOOFMAN, Judge

      Appellant David Green appeals from the Arkansas Board of Review’s (Board’s)

decision finding that he was disqualified from receiving unemployment benefits because he

was discharged from his last work for misconduct connected with the work. On appeal,

Green argues that the decision of the Board is not supported by substantial evidence. We

reverse the Board’s decision and remand for an award of benefits.

      Green began his employment as a master electrician for appellee Five J Electric, Inc.,

on March 17, 2009. According to the employer’s general discharge statement, Green’s

employment was terminated on the morning of May 5, 2014, for not following the

instructions of his supervisor. His claim for unemployment benefits was denied by the

Department of Workforce Services (Department) on the basis that he was discharged for

insubordination. Green appealed to the Appeal Tribunal (Tribunal), which held a telephone

hearing on July 1, 2014. The employer did not participate in the hearing.
                                 Cite as 2015 Ark. App. 200

       Green testified that he was working for Five J Electric, Inc., on a job for Wal-Mart at

the time of his termination and that the deadline for completion of the job was May 12, 2014.

On Saturday, May 3, 2014, Green testified that he finished his electrical work and left the job

site. When he returned on Monday, May 5, to check on the work, Green indicated that the

completion date must have been accelerated because Wal-Mart was already moving in. He

learned that all of the contractors had been called in on Sunday afternoon to finish the job and

to clean up, although he was never contacted. Green stated that his supervisor notified him

that morning that he was being discharged because he had failed to complete some electrical

panels on the site. Green denied that he had left the panels incomplete and stated that there

was another employee present who also confirmed this fact.

       Following the hearing, the Tribunal affirmed the Department’s denial of

unemployment benefits under Ark. Code Ann. § 11-10-514(b), finding that Green had been

discharged for refusing to perform work as instructed by his manager on May 5, 2014, and

that he had instead left early to go fishing. Thus, the Tribunal concluded that he had been

discharged from last work for misconduct connected with the work on account of

insubordination.

       Green then appealed to the Board, which modified the Tribunal’s decision, finding

that, even if Green’s actions did not rise to the level of insubordination, he was disqualified

from receiving benefits under Ark. Code Ann. § 11-10-514(a) because he had violated a

standard of behavior that the employer had a right to expect from its employees. In its

decision, the Board made the following findings of fact and conclusions of law:


                                               2
                                Cite as 2015 Ark. App. 200

      The claimant worked for the employer as a master electrician. On May 5, 2014, the
      claimant was told that the job on which he was working needed to be completed by
      May 12. The job required a master electrician present to sign off on the work of the
      apprentice electricians. On May 10, while driving by the job site, the claimant’s
      supervisor observed that the claimant was not present, although the apprentice
      electricians were. The supervisor was told by other employees that the claimant left
      at approximately noon to go fishing. The following day, the claimant’s crew worked
      an additional ten hours to complete the job by deadline. The claimant was discharged.

      Pursuant to Ark. Code Ann. § 11-10-514(a), an individual shall be disqualified for
      benefits if he or she is discharged from his or her last work for misconduct in
      connection with the work. “Misconduct,” for purposes of unemployment
      compensation, includes: (1) disregard of the employer’s interest, (2) violation of the
      employer’s rules, (3) disregard of the standards of behavior that the employer has a
      right to expect of its employees, and (4) disregard of the employee’s duties and
      obligations owed to the employer. Beck v. Director, 65 Ark. App. 8, 987 S.W.2d 733
      (1999). Ark. Code Ann. § 11-10-514(b) provides for a harsher disqualification period
      if the individual is discharged from his or her last work for misconduct in connection
      with the work on account of dishonesty, drinking on the job, reporting for work while
      under the influence of intoxicants, including a controlled substance, or willful violation
      of bona fide written rules or customs of the employer including those pertaining to his
      or her safety or the safety of fellow employees, persons, or company property,
      harassment, unprofessional conduct, or insubordination.

      The Department of Workforce Services and the Appeal Tribunal found that the
      claimant was insubordinate. However, the preponderance of the evidence does not
      indicate that the claimant overtly refused to perform a task assigned by his supervisor.
      The reminder regarding the deadline was given to the claimant on May 5, and his
      leaving work early five days later on May 10 was not insubordinate in that he did not
      disobey an order. The Board notes, however, that the claimant may still be
      disqualified under the provisions of Ark. Code Ann. § 11-10-514(a) even if he is not
      disqualified under the provisions of Ark. Code Ann. § 11-10-514(b). By leaving work
      early without authorization, with a deadline approaching, and with no other master
      electricians on site, the claimant’s actions violated a standard of behavior that the
      employer had a right to expect from its employees. Therefore, the claimant was
      discharged from last work for misconduct in connection with the work.

      Green timely appealed to this court from the Board’s decision and argues that it is not

supported by the evidence in the record. On appeal in unemployment cases, findings of fact

by the Board of Review are conclusive if supported by substantial evidence, and review is

                                              3
                                Cite as 2015 Ark. App. 200

limited to determining whether the Board could reasonably reach its decision based upon the

evidence before it, even if there is evidence upon which the Board might have reached a

different decision. Hiner v. Director, 61 Ark. App. 139, 965 S.W.2d 785 (1998). The

reviewing court may not substitute its findings for the Board’s even though the court might

have reached a different conclusion had it made an original determination upon the same

evidence. Thomas v. Director, 55 Ark. App. 101, 931 S.W.2d 146 (1996).              Also, the

credibility of witnesses and the weight to be accorded their testimony are matters to be

resolved by the Board. Johnson v. Director, 84 Ark. App. 349, 141 S.W.3d 1 (2004).

       According to Ark. Code Ann. § 11-10-514(a) (Supp. 2011), if the Director finds that

an individual is discharged from last work for misconduct in connection with the work, the

individual is disqualified for benefits for eight weeks. An employee’s actions constitute

misconduct sufficient to warrant denial of unemployment benefits if they deliberately violate

an employer’s rules, or if they wantonly or willfully disregard the standard of behavior that

the employer has a right to expect of its employees. Thomas, supra. Mere unsatisfactory

conduct, ordinary negligence, or good faith errors in judgment or discretion are not

considered misconduct unless it is of such a degree or recurrence as to manifest wrongful

intent or an intentional or substantial disregard of an employer’s interests or the employee’s

duties and obligations. Id. Whether an employee’s actions constitute misconduct in

connection with the work sufficient to deny unemployment benefits is a question of fact for

the Board of Review. Id.

       Green argues that there was not substantial evidence to support the Board’s finding of

misconduct because the facts surrounding his discharge that are recited in the decision are
                                           4
                                 Cite as 2015 Ark. App. 200

incorrect. We agree. The Board stated in its decision that Green was told on May 5, 2014,

that the job needed to be completed by May 12 and that he left work early on May 10 to go

fishing. However, as Green testified at the hearing, he could not have left work early on May

10 if he had already been terminated on May 5. The evidence from the employer in the

record is contradictory as to when Green was told to complete the job, when he allegedly left

work early, and when he was discharged. While the employer’s general discharge statement

indicates that Green was discharged on May 5, the employer’s notes that are attached state

both that Green was fired at 9:00 a.m. on May 5 and that he left work at noon on May 5 to

go fishing. There is also an additional note describing an incident on May 18, where Green

arrived at work late and left early. Then, in the miscellaneous employer statement, Five J

Electric, Inc., indicates that Green left work early on May 10. However, Green clearly could

not have been terminated for his actions on May 10, as found by the Board, when the record

shows that he filed his claim for unemployment benefits on May 6. Because Five J Electric,

Inc., did not participate in the hearing before the Tribunal, there was no additional

clarification or explanation by the employer as to the details surrounding Green’s discharge.

       It is the employer’s burden to prove misconduct by a preponderance of the evidence.

Brown v. Director, 2013 Ark. App. 355. Five J Electric, Inc., failed to meet its burden in this

case. Because there is not substantial evidence to support the Board’s finding of misconduct

based on the record before us, we reverse and remand for an award of benefits.

       Reversed and remanded.

       GLADWIN, C.J., and GLOVER, J., agree.

       David Green, pro se appellant.

       Phyllis Edwards, Associate General Counsel, for appellee.

                                              5